Citation Nr: 9923861	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's claim for waiver of recovery of 
overpayment was timely filed.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 until 
January 1969.  He died in December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  This 
appeal arises from a December 1997 decision by the Committee 
on Waivers and Compromises (COW) at the VA Debt Management 
Center in Fort Snelling, Minnesota, which denied the 
appellant's claim for waiver of recovery of an overpayment in 
the amount of $30,707 in dependency and indemnity 
compensation (DIC) benefits on the basis that the claim was 
not filed within 180 days of the date when a notice of 
overpayment was reportedly sent to her.


FINDING OF FACT

The appellant was not properly notified that she needed to 
file a claim for waiver of recovery of an overpayment of 
dependency and indemnity compensation within 180 days of 
notification of the overpayment.



CONCLUSION OF LAW

The appellant's claim for a waiver of recover of an 
overpayment was timely filed.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963, 3.102 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking a waiver of recovery of overpayment 
and she maintains that she filed a request for a waiver 
shortly after she was notified that she was required to do 
so.  An application for waiver of recovery of an overpayment 
is required to be made within 180 days from the date of 
notification of the indebtedness to the payee.  The 180-day 
period may be extended if there was error by either VA or the 
postal authorities, or there were circumstances beyond the 
debtor's control.  If the debtor substantiates that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period may be computed from the date of the 
debtor's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding any point, such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. 3.1(q) 
(1998).

The appellant submitted to VA a completed declaration of 
status of dependents form in November 1992 that indicated she 
had remarried in November 1988 and listed her address as 
being on [redacted].  The record shows a letter from the 
RO in Roanoke, Virginia, dated in December 1992, was sent to 
the appellant informing her that her DIC benefits would be 
terminated effective November 1, 1988.  It also stated that 
this adjustment resulted in an overpayment of benefits.  This 
letter, however, was sent to an address on [redacted].  
A December 1992 notice of overpayment, which contained 
information concerning the right to request a waiver of 
recovery of overpayment within 180 days, was sent by the VA 
Debt Management Center to the appellant at the [redacted] 
[redacted] address.  Additional notices of overpayment were sent 
to the appellant in January, February, April, September 1993 
and November 1994 at various Post Office boxes and an address 
on [redacted].  There is no indication in the record 
explaining why these notices were sent to these various 
addresses, and not to the latest address of record on [redacted] 
[redacted].  

The appellant was also sent a letter in October 1997 to a 
[redacted] address about the overpayment.  She submitted 
a request for a waiver in November 1997.   

The COW denied the appellant's request for a waiver in a 
December 1997 decision on the basis that her claim was 
untimely, noting that, in November 1994, she had been sent 
notice of overpayment, including her right to request a 
waiver and the 180 day time limit.  The COW, however, did not 
discuss the problem presented by the addresses used in 
mailing the prior notices, or why a wrong address was used in 
November 1994. 

The appellant testified at a video hearing before the 
undersigned Member of the Board in January 1999.  It was 
asserted that the appellant had requested representation on 
numerous occasions in connection with her claim, but had not 
been adequately assisted by VA.  She testified that she lived 
at an address on [redacted] in October 1992.  She said 
that VA was aware of her address because VA had sent her a 
letter to that address.  She had a copy of an envelope 
addressed to her from the RO in Roanoke, Virginia that she 
identified as being sent to her at the [redacted] address 
in October 1992.  A copy of this document was faxed to the 
Board Member conducting the hearing.  The appellant claimed 
that she had not received the notice of overpayment that VA 
claimed to have sent to her in December 1992, containing her 
right to request a waiver, and noted that this notice was 
addressed to her prior [redacted] address.  She further 
testified that she had not received any notice of overpayment 
at anytime prior to the notice she received shortly before 
filing her request for a waiver.  She also faxed to the Board 
Member conducting the hearing a copy of a letter from the 
Post Office in Louisville that she felt supported her 
position that mistakes in mailing are made by the Post 
Office.  Finally, it was asserted that the appellant had 
received a letter from the RO in Roanoke stating that, even 
if she had timely requested a waiver, it would have been 
denied.  It was alleged that this showed the Roanoke RO was 
prejudiced against her claim, but it was conceded that the 
Louisville RO had not exhibited any prejudice or prejudgment 
against her.

Initially, the Board notes that, while the decision of the 
COW indicated that the appellant had been informed in a 
November 1994 letter that she had a right to request a waiver 
within 180 days, the July 1998 Statement of the Case informed 
her that her claim had been denied as untimely because she 
had not requested a waiver within 180 days from the notice of 
overpayment she had been sent in December 1992.  While these 
dates for the notice the appellant was alleged to have 
received are contradictory, the appellant has testified that 
she did not receive notice of the overpayment, or the need to 
request a waiver of overpayment within 180 days, until 
shortly before she submitted her request for a waiver in 
November 1997.  In this regard, the record contains no less 
that six notices of overpayment that were supposedly sent to 
the appellant at four different addresses, but there is no 
indication in the record explaining why these notices were 
sent to wrong address, or why the provisions of 38 C.F.R. § 
3.1(q) were not complied with.  The simple fact is that there 
is no evidence that the appellant was ever sent the required 
notice to her [redacted] address when it was initially 
determined that the adjustment of her DIC benefits had 
resulted in an overpayment.  Moreover, there is nothing in 
the record to show that the November 1994 notice was sent to 
a correct address for the appellant.  

Therefore, in light of the appellant's credible testimony 
that she did not receive such notification  until shortly 
before she filed her request for a waiver, and after 
resolving reasonable doubt in her favor, the Board concludes 
that the request for a waiver of overpayment was timely.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 3.102.

The claim for waiver of recovery of the aforementioned 
indebtedness should now be reviewed de novo on the merits.  
As this is a new claim should the COW enter an adverse 
decision the appellant must file a new notice of 
disagreement, and if desired, file a timely substantive 
appeal following the issuance of a new statement of the case.


ORDER

The appellant's claim for waiver of recover of an overpayment 
was timely filed..  The case is referred for an appropriate 
merits based review on the issue of entitlement to waiver of 
recovery of an overpayment of dependency and indemnity 
compensation benefits in the amount of $30,707.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

